First of all, let me take this opportunity to congratulate
Mr. Jan Eliasson on his election to the high position of
President of the General Assembly and to wish him
every success in guiding the work of the session. I
would also like to thank his predecessor, Mr. Jean Ping,
for his able leadership as the President of the General
Assembly at its fifty-ninth session.
It is obvious that the years-long process of
reorganizing the entire system of international
relations, in particular reform of the United Nations,
has been unreasonably delayed. The 2005 summit was
an important stage in exploring mutually acceptable
formulas and in adopting goals whose implementation
will lead us to the achievement of development and
security.
Some of the decisions taken at the summit were
medium-term and others long-term in nature. But, in
our view, our primary task is to ensure their full
implementation and not to allow inertia to impede this,
as has been the case in the process of implementing the
Millennium Development Goals.
Strengthening the capacity of the United Nations
to achieve its goals in the three areas of development,
security and human rights requires appropriate and
active adaptation of the entire United Nations system.
In this connection we consider it important to make the
following comments. First, regardless of how
important it is to reform and modernize the United
Nations, there is, at present, no alternative to the
Organization.
Secondly, further delay in reform of the most
important bodies of the Organization will negatively
impact its role in the modern world. There is a real
danger that if the United Nations fails to take action, its
coordinating role will gradually pass to other
international structures, which lack the degree of broad
representation that the United Nations enjoys.
Thirdly, the reform of three main bodies of the
United Nations — the General Assembly, the Security
Council and the Economic and Social Council —
should provide balance in their work. In that regard, we
consider it to be in our common interest that Security
Council reform not be prolonged. It should be carried
26

out during the main part of the sixtieth session, before
the year is out.
Fourthly, regional approaches should be given
priority in dealing with development, security and
human rights issues. The effectiveness of the principle
of moving from regional to global approaches has
already been proved on many occasions.
At present, Uzbekistan is implementing its
national goals for economic development. It is carrying
out economic reforms and taking measures to
strengthen regional economic cooperation. However,
any national efforts need to be supported by
international economic structures. It is important that
genuine conditions for an equal and fair international
economic order be established. International donors
must provide their full support for regional
cooperation, and interested developing countries, in
turn, need to make that kind of cooperation an integral
part of their national strategy.
We believe it important for the concerned
regional commissions of the United Nations — the
Economic Commission for Europe and the Economic
and Social Commission for Asia and the Pacific — to
strengthen their work to assist economic development
in Central Asia, with a view to the greater and broader
involvement of the countries of the region in
international economic relations and investment
cooperation. We are of the view that the international
community, including the United Nations, should pay
serious attention to the question of creating a Central
Asian common market capable of ensuring the rational
and effective use of the rich potential and resources of
the region.
Uzbekistan supports all efforts to ensure
sustainable development. Member States should pool
their efforts to tackle problems of environmental
degradation, shortages of water resources and drinking
water and the deterioration of environmental
conditions in cities and industrial zones. The global
environmental agenda also calls for the pressing issues
of desertification, biodiversity and climate change to
be addressed.
Acts of terrorism carried out in many regions of
the world, including Central Asia, have once again
reminded us of the need for a critical assessment of the
practice of international cooperation, including within
the United Nations, to counter that plague of the
twenty-first century, which threatens rich and poor
States alike. It is unacceptable to further delay taking
measures against those international centres of
terrorism and extremism that — under the guise of
espousing universal human values — in fact develop
and disseminate ideologies of fanaticism. In that
connection, we welcome the Security Council’s most
recent counter-terrorism resolution — resolution 1624
(2005) of 14 September 2005 — on the suppression of
incitement to terrorist acts. At the same time, we
believe it is crucial not to allow double standards in the
implementation of that instrument. Those
considerations should also be concerns in the process
of drafting a universal convention on international
terrorism.
A powerful accomplice of international terrorism
is drug trafficking. Unfortunately, no actual progress
has been seen in reducing drug production in
Afghanistan. On that issue, we need to move urgently
from words to action. In that connection, we are
counting on the international community’s firm support
for Uzbekistan’s initiative to establish a Central Asian
regional information and coordination centre to counter
transboundary crimes related to drug trafficking.
The President returned to the Chair.
Together with the pressing problems of
development and security there is the issue of human
rights. That issue is central to forging a new path in
international relations, and to United Nations reform,
in particular. In his report, “In larger freedom”
(A/59/2005), the Secretary-General notes that
international treaties adopted over the past six decades
form an impressive normative basis for ensuring full
international acknowledgement and respect for human
rights and freedoms. There is no doubt that protection
of human rights needs to be one of the core tasks for
the United Nations.
Uzbekistan is a party to all the major
international human rights instruments and it is
steadily moving towards democracy and the formation
of a civil society. One important step in that direction
was the decision to abolish the death penalty in the
country, as proposed by Uzbekistan’s President Islam
Karimov.
We are convinced that reform of the United
Nations human rights system needs to be carried out
step by step, consistently, and taking into account the
concerns of all interested parties. Along with political
rights, it is necessary to strengthen other human rights,
27

including socio-economic and environmental rights.
We reiterate our position that it is unacceptable to
politicize the issue of human rights or to be selective in
reviewing human rights situations, even more so when
United Nations bodies or mechanisms are involved.
The establishment of a stable and long-lasting
peace in Afghanistan is of strategic value for
Uzbekistan. In that context, we welcome the
parliamentary elections that were held in Afghanistan
on 18 September. That event has become another
important step towards restoring statehood to
Afghanistan. Uzbekistan supports the efforts aimed at
the prompt stabilization of the situation in Afghanistan.
Considering Afghanistan to be a part of the Central
Asian region, we encourage its active participation in
regional integration processes. Uzbekistan is providing
broad support to the Afghan people, as well as to
relevant mechanisms of the United Nations and other
international organizations, to aid the reconstruction
process in that country.
Five years after the Millennium Summit, Member
States have adopted an historic decision to launch
reform and renovate the mechanisms of the United
Nations. We have a unique opportunity to carry out
more far-reaching reforms to adapt the Organization to
new realities. The aim of those reforms is to ensure the
well-being and prosperity of all our peoples. Today the
time has come to make decisions and take action. Any
protraction of the process could seriously paralyse the
system of international relations, allow current threats
and challenges to become irreversible, and lead to a
situation in which the international community is
unable to take timely and appropriate measures.
In conclusion, I would like to reiterate the
readiness of Uzbekistan to cooperate actively with
other States in creating more effective and just United
Nations.